             Case 1:18-cv-12577-FDS Document 6 Filed 01/15/19 Page 1 of 2



                          UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS



 THOMAS SWARTZ,
                                               C.A. NO. 1:18-CV-12577-FDS
         Plaintiff,

         v.

  NORMAN SYLVESTER, in his individual
  capacity,

         Defendant.


                              NOTICE OF APPEARANCE


       Please enter the appearance of Gareth W. Notis, as attorney for Defendant, Norman

Sylvester.

                                             Respectfully submitted,
                                             The Defendant,
                                             NORMAN SYLVESTER,

                                             By His Attorneys,

                                             /s/ Gareth W. Notis
                                             Gareth W. Notis, BBO #637814
                                             gnotis@morrisonmahoney.com
                                             MORRISON MAHONEY LLP
                                             250 Summer Street
                                             Boston, MA 02210-1181
                                             Phone: 617-439-7500
                                             Fax:      617-342-4821
          Case 1:18-cv-12577-FDS Document 6 Filed 01/15/19 Page 2 of 2




                                CERTIFICATE OF SERVICE

I hereby certify that this document filed through the ECF system will be sent electronically to the

registered participants as identified on the Notice of Electronic Filing (NEF) and paper copies will

be sent to those indicated as non-registered participants on January 15, 2019


 /s/ Gareth W. Notis




                                                 2
